Wells, J.
In the opinion delivered by Mr. Justice Belfoiid, great importance seems to be attributed to the averment of the bill, that the complainant is seized in fee of the premises which are the subject-matter of the controversy. In my judgment this allegation is not entitled to the consideration accorded to it. The complainant may have the legal estate by a conveyance executed in disregard of the conditions and instructions imposed by the statute, which assuredly would give no standing in a court of equity. The bill, however, does contain an averment that Downing, as probate judge, held the premises in trust for the complainant, which may suffice. I concur, therefore, in reversing the decree of the district court.

Reversed.